Order modified so as to provide that the plaintiff be not required to furnish the particulars contained in the order appealed from until after the completion of the plaintiff’s examination of the defendants before trial, and so as to provide that, if plaintiff is without information as to any of the particulars ordered, the plaintiff may state such lack of knowledge under oath in lieu of furnishing such particulars, and as so modified affirmed, without costs. No opinion. Verified bill of particulars to be served within thirty days from service of order. Present — Martin, P. J., Merrell, O’Malley, Townley and Untermyer, JJ.